DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/15/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 111147210 in view of Etemad et al. US 20140010086.

As to claim 1:
Xu et al. discloses:
A method, comprising:
..., by a processor of an apparatus, ... with a first network node;
(“In one possible implementation, the according to the first serving cell of the state determination operation with respect to the target partial carrier bandwidth, comprising: in the first serving cell is in a deactivation state, to activate the target portion carrier bandwidth; wherein the target service carrier bandwidth in the active state for the first serving cell currently part of carrier bandwidth, or the target service in the carrier bandwidth for the first serving cell in the sleep state of the portion carrier bandwidth.”; Xu et al.; p.4, top/middle page)

(“operation typically control device processes component 802 800 of the whole operation, such as associated with a display, a phone call, data communication, a camera operation and recording operation. processing module 802 may include one or more processors 820”; Xu et al.; p.18, bottom/middle page)
(“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 
(“current state of the terminal device receiving the DCI downlink control information according to index mark 001 after determining the first serving cell is SCell1, the terminal device determines SCell1 as the activation state (current state mark of the local SCell1 is 01). the terminal device determining the state of the SCell1 is in the sleeping state according to the state conversion indication information 11 (sleep state) and the SCell1 of the current state (active state)”; Xu et al.; p.14, middle/bottom of page)
(where
“processors 820” maps to “processor”,
“terminal device”/”device 800”/FIG. 7 map s to “apparatus”,
 “SCell”/”SCell2”/”base station” maps to “first network node”

... by the processor ... with a second network ...;
“first serving cell is SCell1”“SCell1” maps to “second network...”

receiving, by the processor, a dormancy indication via a physical layer signaling from the first network node; and
(“the base station can send DCI downlink control information to the terminal device through a serving cell, in the DCI downlink control information may include a status of the index mark and service cell of the service cell switching indication information, a processing operation state since the DCI 
(“
(where
“determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11”/” the DCI downlink control information is physical layer information” maps to “receiving, by the processor, a dormancy indication via a physical layer signaling from the first network node”, where “transmit” maps to “receiving”, “turning to dormancy”/”cell switching indication information: 11” maps to “dormancy indication”, “DCI”/”DCI...is physical layer information” maps to “via a physical layer signaling”, “base station” maps to “first network node”

transiting, by the processor, a dormancy status of the second network ... according to the dormancy indication,
(where
“the SCell1 turning to dormancy state”/”cell switching indication information: 11” maps to “transiting, by the processor, a dormancy status of the second network ... according to the dormancy indication”, where “turning”/”switching” maps to “transiting”, “cell switching indication information:” maps to “dormancy indication”, “SCell1” maps to “second network...”, “turning to dormancy state”/”cell switching indication information: 11” maps to “according to the dormancy indication”

wherein the transiting of the dormancy status of the second network ... comprises stopping to monitor the second network ... regarding data exchange in response to the second network ... entering a dormancy-like state.
(““In one possible implementation, the according to the state of the first serving cell determines the operation of the target partial carrier bandwidth, may include: the first serving cell is in the dormant state, stopping performing the monitoring operation of the physical downlink control channel PDCCH on the partial carrier bandwidth.”; Xu et al.; p. 3, bottom of page)
(“In order to solve the above problem, the invention claims the Scell dormancy state (secondary cell sleeping state)"; Xu et al.; p.2, middle/bottom of page)
(“state conversion indication information is 11, may identify a first serving cell in an activated state and in the sleep state.”; Xu et al.; p.9 bottom of page)
(where
“turning to dormancy state”/”cell switching indication information: 11” maps to “wherein the transiting of the dormancy status of the second network ...”,
“stopping to monitor the second network ... regarding data exchange”, where “stopping” maps to “stopping”, “monitoring” maps to “monitor”, “first serving cell” maps to “second network...”
“monitoring operation of the physical downlink control channel PDCCH” maps to “regarding data exchange”, where the PGPub specification of the original disclosure notes “transiting...to the dormancy-like state, the UE may be configured not to monitor the PDCCH” (0024) and notes “The PDCCH may be used to schedule data” (0032).
“turning to dormancy state”/”cell switching”/”dormancy state (secondary cell sleeping state)”/”indication information is 11,...in an activated state and in the sleep state” maps to “entering a dormancy-like state”, where “turning”/”switching”/”stopping” maps to “entering”, “in an activate state and in the sleep state” maps to “dormancy-like state”

Xu et al. teaches a terminal device communicating with a plurality of SCells, where a base station communicates dormancy information via DCI to command the terminal device to change the dormancy state of the terminal device via an indication message, where when the terminal device is commanded to enter a dormant state, the terminal device does not monitor the PDCCH.


establishing... a first link [with a first network node;]
establishing... a second link [with a second network] node;
the second network node 

However, Etemad et al. further teaches a SCells/network nodes capability which includes:
establishing... a first link [with a first network node;]
(“The LPEC radio node 116 establishes the SCell network as requested, and creates an on-demand connection 120 via the SCell network with a LPEC radio 124 integrated with the UE 122, such as in a dual-mode UE configuration.”; Etemad et al.; 0020)
 (where
“The LPEC radio node 116 establishes the SCell network as requested, and creates an on-demand connection 120 via the SCell network with a LPEC radio 124” maps to “establishing... a first link [with a first network node;], where “LPEC radio node 116” maps to “first network node”, “establishes” maps to “establishing”, “on-demand connection 120” maps to “first link”

establishing... a second link [with a second network] node;
(“The RN 138 as depicted is further integrated with a LPEC radio node 140 that establishes a SCell network to provide bandwidth via an on-demand connection. The SCell network can facilitate an on-demand SCell connection 144 
(“Additional configuration and deployment of SCell networks may be provided by other extension carriers within the proximity of the PCell. For example, the PCell established by eNodeBs 114, 134, 154 in scenarios 110, 130, and 150 respectively may be used to configure multiple RREs or LPECs and activate SCells selectively per UE, based on the UE location in the PCell or other factors.”; Etemad et al.; 0023)
(“In summary, carrier aggregation allows the expansion of effective bandwidth to user equipment (UE) (e.g., a mobile device) through concurrent utilization of radio resources across multiple carriers. In the present examples, use of multiple component carriers (both a PCell provided by a regular carrier and a SCell provided by an extension carrier) may be aggregated to form a larger overall available bandwidth than existent with a PCell only.”; Etemad et al.; 0013)
(“FIG. 3 provides an illustration of a series of high level procedures involved in carrier aggregation with a regular carrier operating a PCell and low power extension carrier operating a SCell according to an example embodiment. As illustrated, in operation 310, the PCell provides various configuration parameters to equipment in the network to support use of the extension carrier, including but not limited to network entry, security association, capability exchange, and mobility support, as needed.”; Etemad et al.; 0032)
(where
“establishing... a second link [with a second network] node”, where “RN 138” maps to “second network node”, “establishes” maps to “establishing”, “on-demand connection” maps to “second link”,
FIG. 2/“activate SCells selectively per UE, based on the UE location”/”UE...mobile device”/”mobility support”/”RRM measurements on SCell(s) reported to PCELL”/FIG. 3 indicates the “UE” is mobile and the connection to the respective SCell is dependent on location and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “UE” to move from one SCell to another SCell which is considered as teaching a “UE” connecting to both the “LPEC radio node 116” and also to the “RN 138”, where FIG. 2 illustrates the coverage of “SCell-1” and “SCell-3” as overlapping which indicates the “UE” could connected to either “SCell-1” or “SCell-3” without moving.

the second network node
“RN 138” maps to “second network node”

Etemad et al. teaches a UE which is mobile and is provided mobility support for connection to a plurality of SCells where each SCell is provide by its respective network node.



As to claim 3:
Xu et al. discloses:
wherein the transiting comprises transiting from the dormancy-like state to a non-dormancy-like state or from the non-dormancy-like state to the dormancy-like state.
(“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11, target BWP identifier: 1.”; Xu et al.; p.14 bottom/middle of page)
(“For example, in scene NR to CA, the terminal device according to the service cell state indicated by the information indicating the activation state, determining a first serving cell into activated state from the dormancy state; or 

As to claim 5:
Xu et al. discloses:
wherein..., and wherein the second network node comprises at least one secondary cell (SCell). 
 (“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11, target BWP identifier: 1.”; Xu et al.; p.14 bottom/middle of page)

Xu et al. as described above does not explicitly teach:
the first network node comprises a primary cell (PCell)

However, Etemad et al. further teaches a PCell capability which includes:
the first network node comprises a primary cell (PCell)
(see FIGs. 1-2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PCell capability of Etemad et al. into Xu et al. By modifying the SCells of Xu et al. to include the PCell capability as taught by the network of Etemad et al., the benefits of improved throughput (Xu et al.; p.14, top of page) with reduced interference (Etemad et al.; 0015) are achieved.

As to claim 6:
Xu et al. discloses:
monitoring, by the processor, a physical downlink control channel (PDCCH) on the second network node after transiting from the dormancy-like state to the non-dormancy- like state.
	(“Thus, if the NR into the SCell dormancy state after conversion of activation/deactivation and how to SCell sleep state, is a luer to be problem. the first serving cell is in the dormant state, stopping performing the monitoring operation of the physical downlink control channel PDCCH on the partial carrier bandwidth. when the first serving cell is in an activated state, for monitoring 

As to claim 7:
Xu et al. discloses:
switching, by the processor, from a dormant bandwidth part (BWP) on the second network node after transiting from the dormancy-like state to the non-dormancy-like state.
(“or, converting from the dormancy state to an active state after the first serving cell, after target BWP terminal device determines a first serving cell. can determine current BWP is in the sleep state (or may be BWP as the activation state) is the target BWP or not, if yes, then directly according to the state of the first serving cell to target BWP to execute the corresponding operation (which may activate the target BWP), otherwise, the BWP deactivated in the sleep state, and after activating the target BWP. The state of the first serving cell to target BWP to execute the corresponding operation.”; Xu et al.; p.14, top of page)

As to claim 8:
switching, by the processor, to a dormant bandwidth part (BWP) on the second network node after transiting from the non-dormancy-like state to the dormancy-like state.
(“is converted into the sleep state by the activation state in a first serving cell, the terminal device determines the target BWP after the first serving cell 

As to claim 9:
Xu et al. discloses:
performing, by the processor, ...after transiting from the dormancy-like state to the non-dormancy-like state.
(“according to index mark 002 determining the first serving cell is SCell2 by the terminal device, the terminal device determines SCell2 in the activated state (activation state mark of local SCell1 is 01). the terminal equipment identifier 0, activation state according to the sleeping state identifier 1 and the SCell1 current activated state, determining the state of the SCell1 is an active state. the terminal device determines the target BWP in SCell2 is BWP2, and SCell1 is BWP2 in the active state, the terminal device directly for PDCCH monitoring, the BWP2 and the BWP2 perform CSI/RRS measurements.”; Xu et al.; p.15 bottom of page to p.16 top of page)

Xu et al. as described above does not explicitly teach:
a multi-link operation 

However, Etemad et al. further teaches a link capability which includes:
a multi-link operation
(see FIGs. 1-2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the link capability of Etemad et al. into Xu et al. By modifying the SCells of Xu et al. to include the link capability as taught by the network of Etemad et al., the benefits of improved throughput (Xu et al.; p.14, top of page) with reduced interference (Etemad et al.; 0015) are achieved.

As to claim 10:
Xu et al. discloses:
	performing, by the processor, ...after transiting from the non- dormancy-like state to the dormancy-like state.
(“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 

Xu et al. as described above does not explicitly teach:
a single link operation 

However, Etemad et al. further teaches a link capability which includes:
a single link operation
(see FIGs. 1-2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the link capability of Etemad et al. into Xu et al. By modifying the SCells of Xu et al. to include the link capability as taught by the network of Etemad et al., the benefits of improved throughput (Xu et al.; p.14, top of page) with reduced interference (Etemad et al.; 0015) are achieved.

As to claim 11:
Xu et al. discloses:
An apparatus, comprising: 
a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network; and 
a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: 
..., via the transceiver, via the transceiver, ... with a first network node; 
 (“In one possible implementation, the according to the first serving cell of the state determination operation with respect to the target partial carrier bandwidth, comprising: in the first serving cell is in a deactivation state, to activate the target portion carrier bandwidth; wherein the target service carrier bandwidth in the active state for the first serving cell currently part of carrier bandwidth, or the target service in the carrier bandwidth for the first serving cell in the sleep state of the portion carrier bandwidth.”; Xu et al.; p.4, top/middle page)
(“process the NR CA (Carrier Aggregation, carrier aggregation) can be deployed in multiple serving cells (including primary cell Pcell and a secondary cell Scell) are the same terminal equipment service, so as to improve the throughput and speed of the terminal device. when the data amount of the terminal device is small, sufficient data processing resource of the Pcell, the base station can convert some of the Scell is activated/deactivated, and can be used for indicating MAC CE information to inform the terminal equipment Scell activation/deactivation which Scell is activated/deactivated. For the Scell of deactivation, the terminal device is no longer monitoring the indication of the PDCCH in the Scell (PhysicalDownlink Control Channel, physical downlink control channel), amount to save power of the terminal device.”; Xu et al.; p.2 top/middle of page)

(“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11, target BWP identifier: 1.”; Xu et al.; p.14 bottom/middle of page)
(“current state of the terminal device receiving the DCI downlink control information according to index mark 001 after determining the first serving cell is SCell1, the terminal device determines SCell1 as the activation state (current state mark of the local SCell1 is 01). the terminal device determining the state of the SCell1 is in the sleeping state according to the state conversion indication information 11 (sleep state) and the SCell1 of the current state (active state)”; Xu et al.; p.14, middle/bottom of page)
(where
“processors 820” maps to “processor”,
“terminal device”/”device 800”/FIG. 7 map s to “apparatus”,
“first network node”

..., via the transceiver, via the transceiver, ... with a second network ...; 
... by the processor ... with a second network ...;
“first serving cell is SCell1”“SCell1” maps to “second network...”

receiving, via the transceiver, a dormancy indication via a physical layer signaling from the first network node; and
 (“the base station can send DCI downlink control information to the terminal device through a serving cell, in the DCI downlink control information may include a status of the index mark and service cell of the service cell switching indication information, a processing operation state since the DCI downlink control information is physical layer information, so the present disclosure can rapidly perform state switching processing for the serving cell, the terminal can quickly handing device to a serving cell after switching.”; Xu et al.; p.10, bottom of page)
(“
(where
“determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11”/” the “receiving, by the processor, a dormancy indication via a physical layer signaling from the first network node”, where “transmit” maps to “receiving”, “turning to dormancy”/”cell switching indication information: 11” maps to “dormancy indication”, “DCI”/”DCI...is physical layer information” maps to “via a physical layer signaling”, “base station” maps to “first network node”

transiting a dormancy status of the second network node according to the dormancy indication, 
 (where
“the SCell1 turning to dormancy state”/”cell switching indication information: 11” maps to “transiting, by the processor, a dormancy status of the second network ... according to the dormancy indication”, where “turning”/”switching” maps to “transiting”, “cell switching indication information:” maps to “dormancy indication”, “SCell1” maps to “second network...”, “turning to dormancy state”/”cell switching indication information: 11” maps to “according to the dormancy indication”

wherein, in transiting the dormancy status of the second network ..., the processor stops to monitor the second network ... regarding data exchange in response to the second network ... entering a dormancy-like state.
 (““In one possible implementation, the according to the state of the first serving cell determines the operation of the target partial carrier bandwidth, may 
(“In order to solve the above problem, the invention claims the Scell dormancy state (secondary cell sleeping state)"; Xu et al.; p.2, middle/bottom of page)
(“state conversion indication information is 11, may identify a first serving cell in an activated state and in the sleep state.”; Xu et al.; p.9 bottom of page)
(where
“turning to dormancy state”/”cell switching indication information: 11” maps to “wherein the transiting of the dormancy status of the second network ...”,
 “first serving cell...stopping performing the monitoring operation of the physical downlink control channel PDCCH” maps to “stopping to monitor the second network ... regarding data exchange”, where “stopping” maps to “stopping”, “monitoring” maps to “monitor”, “first serving cell” maps to “second network...”
“monitoring operation of the physical downlink control channel PDCCH” maps to “regarding data exchange”, where the PGPub specification of the original disclosure notes “transiting...to the dormancy-like state, the UE may be configured not to monitor the PDCCH” (0024) and notes “The PDCCH may be used to schedule data” (0032).
“turning to dormancy state”/”cell switching”/”dormancy state (secondary cell sleeping state)”/”indication information is 11,...in an activated state and in the “entering a dormancy-like state”, where “turning”/”switching”/”stopping” maps to “entering”, “in an activate state and in the sleep state” maps to “dormancy-like state”

Xu et al. teaches a terminal device communicating with a plurality of SCells, where a base station communicates dormancy information via DCI to command the terminal device to change the dormancy state of the terminal device via an indication message, where when the terminal device is commanded to enter a dormant state, the terminal device does not monitor the PDCCH.

Xu et al. as described above does not explicitly teach:
establishing... a first link [with a first network node;]
establishing... a second link [with a second network] node;
the second network node 

However, Etemad et al. further teaches a SCells/network nodes capability which includes:
establishing... a first link [with a first network node;]
(“The LPEC radio node 116 establishes the SCell network as requested, and creates an on-demand connection 120 via the SCell network with a LPEC radio 124 integrated with the UE 122, such as in a dual-mode UE configuration.”; Etemad et al.; 0020)

“The LPEC radio node 116 establishes the SCell network as requested, and creates an on-demand connection 120 via the SCell network with a LPEC radio 124” maps to “establishing... a first link [with a first network node;], where “LPEC radio node 116” maps to “first network node”, “establishes” maps to “establishing”, “on-demand connection 120” maps to “first link”

establishing... a second link [with a second network] node;
(“The RN 138 as depicted is further integrated with a LPEC radio node 140 that establishes a SCell network to provide bandwidth via an on-demand connection. The SCell network can facilitate an on-demand SCell connection 144 with a LPEC radio 148 integrated with the UE 146, such as in a dual-mode UE configuration, to provide additional bandwidth or otherwise facilitate carrier aggregation functions”; Etemad et al.; 0021)
(“Additional configuration and deployment of SCell networks may be provided by other extension carriers within the proximity of the PCell. For example, the PCell established by eNodeBs 114, 134, 154 in scenarios 110, 130, and 150 respectively may be used to configure multiple RREs or LPECs and activate SCells selectively per UE, based on the UE location in the PCell or other factors.”; Etemad et al.; 0023)
(“In summary, carrier aggregation allows the expansion of effective bandwidth to user equipment (UE) (e.g., a mobile device) through concurrent utilization of radio resources across multiple carriers. In the present examples, 
(“FIG. 3 provides an illustration of a series of high level procedures involved in carrier aggregation with a regular carrier operating a PCell and low power extension carrier operating a SCell according to an example embodiment. As illustrated, in operation 310, the PCell provides various configuration parameters to equipment in the network to support use of the extension carrier, including but not limited to network entry, security association, capability exchange, and mobility support, as needed.”; Etemad et al.; 0032)
(where
“RN 138 as depicted is further integrated with a LPEC radio node 140 that establishes a SCell network to provide bandwidth via an on-demand connection” maps to “establishing... a second link [with a second network] node”, where “RN 138” maps to “second network node”, “establishes” maps to “establishing”, “on-demand connection” maps to “second link”,
FIG. 2/“activate SCells selectively per UE, based on the UE location”/”UE...mobile device”/”mobility support”/”RRM measurements on SCell(s) reported to PCELL”/FIG. 3 indicates the “UE” is mobile and the connection to the respective SCell is dependent on location and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “UE” to move from one SCell to another SCell which is considered as teaching a “UE” connecting to both the “LPEC radio node 116” 

the second network node
“RN 138” maps to “second network node”

Etemad et al. teaches a UE which is mobile and is provided mobility support for connection to a plurality of SCells where each SCell is provide by its respective network node.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCells/network nodes capability of Etemad et al. into Xu et al. By modifying the SCells of Xu et al. to include the SCells/network nodes capability as taught by the network of Etemad et al., the benefits of improved throughput (Xu et al.; p.14, top of page) with reduced interference (Etemad et al.; 0015) are achieved.

As to claim 13:
Xu et al. discloses:
wherein the transiting comprises transiting from the dormancy-like state to a non-dormancy-like state or from the non-dormancy-like state to the dormancy-like state.

(“For example, in scene NR to CA, the terminal device according to the service cell state indicated by the information indicating the activation state, determining a first serving cell into activated state from the dormancy state; or the terminal device according to the service cell state indication indicated by the activation state information, determining the first serving cell into activated state from the dormancy state, or the terminal device according to the service cell state indication indicated by the sleep state information, determine a first serving cell has converted into the dormant state from the activated state. some conversion operation of activation/deactivation with the dormant state can realize the service cell by the terminal device”; Xu et al.; p.8 middle of page)

As to claim 15:
Xu et al. discloses:
wherein..., and wherein the second network node comprises at least one secondary cell (SCell). 


Xu et al. as described above does not explicitly teach:
the first network node comprises a primary cell (PCell)

However, Etemad et al. further teaches a PCell capability which includes:
the first network node comprises a primary cell (PCell)
(see FIGs. 1-2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PCell capability of Etemad et al. into Xu et al. By modifying the SCells of Xu et al. to include the PCell capability as taught by the network of Etemad et al., the benefits of improved throughput (Xu et al.; p.14, top of page) with reduced interference (Etemad et al.; 0015) are achieved.

As to claim 16:
Xu et al. discloses:
monitoring, by the processor, a physical downlink control channel (PDCCH) on the second network node after transiting from the dormancy-like state to the non-dormancy- like state.
	(“Thus, if the NR into the SCell dormancy state after conversion of activation/deactivation and how to SCell sleep state, is a luer to be problem. the first serving cell is in the dormant state, stopping performing the monitoring operation of the physical downlink control channel PDCCH on the partial carrier bandwidth. when the first serving cell is in an activated state, for monitoring operation of the physical downlink control channel PDCCH on the target partial carrier bandwidth.”; Xu et al.; p.2, bottom of page)

As to claim 17:
Xu et al. discloses:
switching, by the processor, from a dormant bandwidth part (BWP) on the second network node after transiting from the dormancy-like state to the non-dormancy-like state.
(“or, converting from the dormancy state to an active state after the first serving cell, after target BWP terminal device determines a first serving cell. can determine current BWP is in the sleep state (or may be BWP as the activation state) is the target BWP or not, if yes, then directly according to the state of the first serving cell to target BWP to execute the corresponding operation (which 

As to claim 18:
switching, by the processor, to a dormant bandwidth part (BWP) on the second network node after transiting from the non-dormancy-like state to the dormancy-like state.
(“is converted into the sleep state by the activation state in a first serving cell, the terminal device determines the target BWP after the first serving cell may determine whether is the target BWP, if the current BWP is in an activated state, then directly executes corresponding operation (the target BWP can be dormant) the target BWP according to the state of a first serving cell, otherwise, the BWP deactivation is in an activated state, and after activation of the target BWP (or sleeping the target BWP). The state of the first serving cell to target BWP to execute the corresponding operation.”; Xu et al.; p.13, bottom of page to p.14, top of page)

As to claim 19:
Xu et al. discloses:
performing, by the processor, ...after transiting from the dormancy-like state to the non-dormancy-like state.


Xu et al. as described above does not explicitly teach:
a multi-link operation 

However, Etemad et al. further teaches a link capability which includes:
a multi-link operation
(see FIGs. 1-2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the link capability of Etemad et al. into Xu et al. By modifying the SCells of Xu et al. to include the link capability as taught by the network of Etemad et al., the benefits of improved throughput (Xu et al.; p.14, top of page) with reduced interference (Etemad et al.; 0015) are achieved.

As to claim 20:
Xu et al. discloses:
	performing, by the processor, ...after transiting from the non- dormancy-like state to the dormancy-like state.
(“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11, target BWP identifier: 1.”; Xu et al.; p.14 bottom/middle of page)

Xu et al. as described above does not explicitly teach:
a single link operation 

However, Etemad et al. further teaches a link capability which includes:
a single link operation
(see FIGs. 1-2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the link capability of .

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 111147210 in view of Etemad et al. US 20140010086 and in further view of He et al. US 20190254110 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 2:
Xu et al. discloses:
wherein the physical layer signaling comprises ...or a downlink control information (DCI) format.
(“the current service cell activation comprises SCell1 and SCell2, SCell1 is configured with BWP1 and BWP2, wherein BWP2 is in the active state. current determines the SCell1 turning to dormancy state data according to the terminal device by the base station, the base station may transmit DCI downlink control information to the terminal device through a serving cell SCell1 or SCell2, the DCI downlink control information comprises: an index identifier of the serving cell 001, the state of the service cell switching indication information: 11, target BWP identifier: 1.”; Xu et al.; p.14 bottom/middle of page)

Xu et al. as described above does not explicitly teach:
a wake-up signal (WUS)

However, He et al. further teaches a WUS capability which includes:
a wake-up signal (WUS)
(“The WUS used in activating SCells and the WUS used as wake-up signal for activated cells are respectively used in different cases of deactivated/dormant state and activated state in inactive mode of DRX cycle. The WUS used for activating SCells can also include an information field providing an index of an active BWP on which the corresponding SCell may operate. Otherwise, when this information field is absent, the initial active BWP or default BWP that is configured per SCell by RRC signaling is assumed for operation on the corresponding SCell.”; He et al.; 0275)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the WUS capability of Etemad et al. into Xu et al. By modifying the processing of Xu et al. to include the WUS capability as taught by the processing of He et al., the benefits of improved power efficiency (He et al.; 227) are achieved.

As to claim 12:
Xu et al. discloses:
wherein the physical layer signaling comprises ...or a downlink control information (DCI) format.


Xu et al. as described above does not explicitly teach:
a wake-up signal (WUS)

However, He et al. further teaches a WUS capability which includes:
a wake-up signal (WUS)
(“The WUS used in activating SCells and the WUS used as wake-up signal for activated cells are respectively used in different cases of deactivated/dormant state and activated state in inactive mode of DRX cycle. The WUS used for activating SCells can also include an information field providing an index of an active BWP on which the corresponding SCell may operate. Otherwise, when this information field is absent, the initial active BWP or default BWP that is configured per SCell by RRC signaling is assumed for operation on the corresponding SCell.”; He et al.; 0275)

.


Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. CN 111147210 in view of Etemad et al. US 20140010086 and in further view of Ang et al. US 20190124558 (cited in Non-Final Rejection dated 6/24/2021).

As to claim 4:
Xu et al. as described above does not explicitly teach:
wherein the dormancy indication comprises a bitmap indicating a group of network nodes per bit, and wherein the group of network nodes comprises at least one network node.

However, Ang et al. further teaches bit/group capability which includes:
wherein the dormancy indication comprises a bitmap indicating a group of network nodes per bit, and wherein the group of network nodes comprises at least one network node.
(“At 1810 the UE 115 may identify a selection of a primary cell ora state of a group of secondary cells based at least in part on at least one bit of a field in 
(“FIG. 18 shows a flowchart illustrating a method 1800 for secondary cell activation and deactivation enhancements in new radio in accordance with aspects of the present disclosure. The operations of method 1800 may be implemented by a UE 115 or its components as described herein. For example, the operations of method 1800 may be performed by a UE cell activation and deactivation manager as described with reference to FIGS. 9 through 12.”; Ang et al.; 0210)
(“Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for configuring at least one bit of the bitmap to indicate a selection of a primary cell or a state of a group of secondary cells”; Ang et al.; 0030
(where
“selection of ... or a state of a group of secondary cells based at least in part on at least one bit of a field in the BWP DCI”/” secondary cell activation and deactivation”/”bitmap to indicate a selection of ... or a state of a group of secondary cells” maps to “wherein the dormancy indication comprises a bitmap indicating a group of network nodes per bit, and wherein the group of network nodes comprises at least one network node.”, where Etemad et al. teaches that each SCell has an associated network node (Etemad et al.; FIG. 2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bit/group capability of Ang et al. into Xu et al. By modifying the processing of Xu et al. to include the big/group capability as taught by the processing of Ang et al., the benefits of improved secondary cell activation/deactivation (Ang et al.; 0096) are achieved.

As to claim 14:
Xu et al. as described above does not explicitly teach:
wherein the dormancy indication comprises a bitmap indicating a group of network nodes per bit, and wherein the group of network nodes comprises at least one network node.

However, Ang et al. further teaches bit/group capability which includes:
wherein the dormancy indication comprises a bitmap indicating a group of network nodes per bit, and wherein the group of network nodes comprises at least one network node.
(“At 1810 the UE 115 may identify a selection of a primary cell ora state of a group of secondary cells based at least in part on at least one bit of a field in the BWP DCI. The operations of 1810 may be performed according to the 
(“FIG. 18 shows a flowchart illustrating a method 1800 for secondary cell activation and deactivation enhancements in new radio in accordance with aspects of the present disclosure. The operations of method 1800 may be implemented by a UE 115 or its components as described herein. For example, the operations of method 1800 may be performed by a UE cell activation and deactivation manager as described with reference to FIGS. 9 through 12.”; Ang et al.; 0210)
(“Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for configuring at least one bit of the bitmap to indicate a selection of a primary cell or a state of a group of secondary cells”; Ang et al.; 0030
(where
“selection of ... or a state of a group of secondary cells based at least in part on at least one bit of a field in the BWP DCI”/” secondary cell activation and deactivation”/”bitmap to indicate a selection of ... or a state of a group of secondary cells” maps to “wherein the dormancy indication comprises a bitmap indicating a group of network nodes per bit, and wherein the group of network nodes comprises at least one network node.”, where Etemad et al. teaches that each SCell has an associated network node (Etemad et al.; FIG. 2)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bit/group capability of Ang et al. into Xu et al. By modifying the processing of Xu et al. to include the big/group capability as taught by the processing of Ang et al., the benefits of improved secondary cell activation/deactivation (Ang et al.; 0096) are achieved.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464